Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered December 17, 2004 in a wrongful death action. The order denied the motion of defendants Roy T. Szymanski and United Parcel Service, Inc. to settle the record on appeal and granted plaintiff’s cross motion to settle the record on appeal.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Clough v Szymanski, 26 AD3d 894 [2006]). Present—Hurlbutt, J.P., Scudder, Gorski and Smith, JJ.